DETAILED ACTION
The instant application having Application No. 16/958741 filed on 06/29/2020 is presented for examination by the examiner.

Claims 1 and 22 were amended. Claims 1-3, 5, 7, 9, 10, 12, 14, 16, 18-20, 22-24, 26, 31, 40 and 41 are pending. Claims 4, 6, 8, 11, 13, 15, 17, 21, 25, 27-30, 32-39, 42-44 were cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/11/2022 has been entered.

Response to Argument
Applicant’s arguments (see the Applicant's Remarks), filed on 06/22/2022, with respect
to the rejection(s) of claims 1-3, 5, 7, 9, 10, 12, 14, 16, 18-20, 22-24, 26, 31, 40 and 41 have been fully considered and are not persuasive. Examiner provide a new group of rejection to address Applicant’s argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 3, 5, 7, 9, 10, 12, 14, 16, 18, 22-24, 26 and 31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2020/0008227 A1)

As per claim 1, Lee discloses “A method for transmitting Uplink Control Information, UCI, comprising: determining first UCI and second UCI that need to be transmitted, wherein a transmission time domain resource of a PUCCH carrying the first UCI overlaps with a transmission time domain resource of a PUCCH carrying the second UCI;” [(par. 0005), transmitting a hybrid automatic retransmission request-acknowledgement/non-acknowledgement (HARQ-ACK) on a first physical uplink control channel (PUCCH) with a first TTI length for transmitting the HARQ-ACK corresponding to the downlink data when transmission timings of the first PUCCH and a second PUCCH for transmitting SR overlap with each other.] “and transmitting the UCI according to a relative position of a start transmission time of the PUCCH carrying the first UCI and a start transmission time of the PUCCH carrying the second UCI” [(par. 0005), transmitting a hybrid automatic retransmission request-acknowledgement/non-acknowledgement (HARQ-ACK) on a first physical uplink control channel (PUCCH) with a first TTI length for transmitting the HARQ-ACK corresponding to the downlink data when transmission timings of the first PUCCH and a second PUCCH for transmitting SR overlap with each other. Here, when the first PUCCH includes an effective SR resource, the SR may be transmitted on the first PUCCH.]

As per claim 2, Lee discloses “The method according to claim 1,” as [see rejection of claim 1.] “further comprising one or more of the following method is used: Method 2: the first UCI is HARQ-ACK; the second UCI comprises periodic CSI and/or SR, or the second UCI comprises semi-persistent CSI and/or SR, or the second UCI comprises aperiodic CSI and/or SR; the HARQ-ACK is configured to be transmitted with a third channel format or fourth channel format or fifth channel format;  transmitting a hybrid automatic retransmission request-acknowledgement/non-acknowledgement (HARQ-ACK) on a first physical uplink control channel (PUCCH) with a first TTI length for transmitting the HARQ-ACK corresponding to the downlink data when transmission timings of the first PUCCH and a second PUCCH for transmitting SR overlap with each other. Here, when the first PUCCH includes an effective SR resource, the SR may be transmitted on the first PUCCH.]

As per claim 3, Lee discloses “The method according to claim 2,” as [see rejection of claim 2.] “

As per claim 5, Xiong discloses “The method according to claim 3,” as [see rejection of claim 3.] “” as [see rejection of claim 2.]

As per claim 7, Lee discloses “The method according to claim 2,” as [see rejection of claim 2.] “wherein responsive to determining that Method 2 is used, the transmitting the UCI according to the relative position of start transmission times of the first UCI and the second UCI comprises: /or responsive to determining that the start transmission time of the HARQ-ACK is behind or is equal to the start transmission time of the second UCI, transmitting the HARQ-ACK and the second UCI simultaneously” [(par. 0005), transmitting a hybrid automatic retransmission request-acknowledgement/non-acknowledgement (HARQ-ACK) on a first physical uplink control channel (PUCCH) with a first TTI length for transmitting the HARQ-ACK corresponding to the downlink data when transmission timings of the first PUCCH and a second PUCCH for transmitting SR overlap with each other. Here, when the first PUCCH includes an effective SR resource, the SR may be transmitted on the first PUCCH.]

As per claim 9, Lee discloses “The method according to claim 7,” as [see rejection of claim 7.] “wherein the transmitting the HARQ-ACK and the second UCI simultaneously comprises: transmitting the HARQ-ACK and the second UCI simultaneously on a transmission resource of the HARQ-ACK with a channel format configured for the HARQ-ACK” as [(par. 0005), transmitting a hybrid automatic retransmission request-acknowledgement/non-acknowledgement (HARQ-ACK) on a first physical uplink control channel (PUCCH) with a first TTI length for transmitting the HARQ-ACK corresponding to the downlink data when transmission timings of the first PUCCH and a second PUCCH for transmitting SR overlap with each other. Here, when the first PUCCH includes an effective SR resource, the SR may be transmitted on the first PUCCH.]

As per claim 10, Lee discloses “The method according to claim 2,” as [see rejection of claim 2.] “

As per claim 12, Lee discloses “The method according to claim 2,” as [see rejection of claim 2.] “

As per claim 14, Lee discloses “The method according to claim 12,” as [see rejection of claim 12.]  “

As per claim 16, Lee discloses “The method according to claim 2,” as [see rejection of claim 2.] “

As per claim 18, Lee discloses “The method according to claim 16,” as [see rejection of claim 16.] “

As per claim 22, as [see rejection of claim 1.]
As per claim 23, as [see rejection of claim 2.]
As per claim 24, as [see rejection of claim 3.]
As per claim 26, as [see rejection of claim 5.]
As per claim 31, as [see rejection of claim 10.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 19, 40 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2020/0008227 A1) in view of Park (US 2015/0124670 A1).

As per claim 19, Lee discloses “The method according to claim 2,” as [see rejection of claim 2.] 
Lee does not explicitly disclose “wherein the SR is positive SR”.
However, Park discloses “wherein the SR is positive SR” as [(par. 0162), The terminal may execute simultaneous transmission of a HARQ-ACK and a (positive) SR by transmitting the b(0) and b(1) values on an SR PUCCH resource in a UL subframe. In this instance, the SR PUCCH resource includes, for example, PUCCH format 1a, 1b, or PUCCH format 1b with channel selection.]

Lee et al. (US 2020/0008227 A1) and Park (US 2015/0124670 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Park’s teaching into Lee’s teaching. The motivation for making the above modification would be to allow a simultaneous transmission of the HARQ ACK/NACK and the SR for the TDD-FDD joint operation. (Park, par. 0009)

As per claim 40, as [see rejection of claim 19.]

Claims 20, 41 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2020/0008227 A1) in view of Jen (US 2012/0113962 A1).

As per claim 20, Xiong discloses “The method according to claim 2,” as [see rejection of claim 2.] 
Xiong does not explicitly disclose “wherein the first channel format is PUCCH format 0; and/or, the second channel format is PUCCH format 1; and/or, the third channel format is PUCCH format 2; and/or, the fourth channel format is PUCCH format 3; and/or, the fifth channel format is PUCCH format 4”.

However, Jen discloses “wherein the first channel format is PUCCH format 0; and/or, the second channel format is PUCCH format 1; and/or, the third channel format is PUCCH format 2; and/or, the fourth channel format is PUCCH format 3; and/or, the fifth channel format is PUCCH format 4” as [(par. 0040), Alternatively, if only one PUCCH resource is required for performing the simultaneous transmission of the SR and the ACK/NACK, the UE uses a SR resource for transmitting the ACK/NACK, using a reference symbol to carry the SR, using at least one data symbol to carrier the SR or jointly encoding the SR with the ACK/NACK (e.g. by a PUCCH format 2 in a normal CP case, or by the PUCCH format 2 in an extended CP case with Reed-Muller base block code).]

Xiong et al (US 2020/0274660 A1) and Jen (US 2012/0113962 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Jen’s teaching into Xiong’s teaching. The motivation for making the above modification would be to allow an efficient use of the resource for simultaneous transmission of the SR and the ACK/NACK by using a SR resource or an ACK/NACK resource. (Jen, par. 0011)

As per claim 41, as [see rejection of claim 20.]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANG HANG YEUNG whose telephone number is (571)270-7319.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MANG HANG YEUNG/Primary Examiner, Art Unit 2463